I N THE SUPREME COURT OF THE STATE OF M N A A
                                                     O T N




                                         O R D E R



RE:      RULES OF THE SUPREm COURT


                                        -- -           -



PER CURIAM:

                   P u r s u a n t t o t h e power p l a c e d i n t h i s C o u r t by

Article VII,            S e c t i o n 2, o f t h e C o n s t i t u t i o n of t h e S t a t e of

Montana, t h e C o u r t h a s u n d e r t a k e n a s t u d y w i t h r e f e r e n c e t o

t h e d i s q u a l i f i c a t i o n and s u b s t i t u t i o n o f judges.      The C o u r t

now p r o p o s e s t o a d o p t t h e f o l l o w i n g r u l e :

                          DISQUALIFICATION OF JUDGES

                  Any j u s t i c e ,   judge,     o r j u s t i c e o f t h e p e a c e must

n o t s i t o r act i n any a c t i o n o r proceeding:

                   1.    To w h i c h he i s a p a r t y , o r i n w h i c h h e i s

interested;

                   2.    When h e i s r e l a t e d t o e i t h e r p a r t y by c o n s a g u i n -

ity   L o r   a f f i n i t y w i t h i n t h e s i x t h d e g r e e , computed a c c o r d i n y

t o t h e r u l e s o f law;

                  3.     When h e h a s b e e n a t t o r n e y o r c o u n s e l i n t h e

a c t i o n o r p r o c e e d i n g f o r a n y p a r t y o r when h e r e n d e r e d o r

made t h e j u d g m e n t ,     o r d e r o r d e c i s i o n a p p e a l e d from.

                                 SUBSTITUTION OF JUDGES

                  A m o t i o n f o r a s u b s t i t u t i o n o f a j u d g e may be made

by a n y p a r t y t o a D i s t r i c t C o u r t p r o c e e d i n g .     I n a civil.

c a s e , e a c h a d v e r s e p a r t y i s e n t i t l e d t o two s u b s t i t u t i a n s o f

a judge.          I n a c r i m i n a l c a s e , t h e s t a t e and e a c h d e f e n d a n t

i s e n t i t l e d t o one s u b s t j t u t i o n o f a judge.

                  A m o t i o n f o r s u b s t i t u t i o n o f a j u d g e s h a l l . b e made
by f i i . i n g a w r i t t e n m o t i o n f o r s u b s t i t u t . i i ? n r e a d i n g a s

follows:        "The u n d e r s i g n e d h e r e b y moves f o r s u b s t i t . u t i o n o f

a n o t h e r j u d g e f o r J u d g e --. -                     i n t h i s cause."              The
c l e r k of c o u r t s h a l l immediately g i v e n o t i c e t h e r e o f                to a l l
p a r t i e s a n d t o t h e j u d g e named i n t h e m o t i o n .              Upon f i i i n g

t h i s notice,        t h e j u d g e named i n t h e m o t i o n s h a l l h a v e no

f u r t h e r power t o a c t i n t-he c a u s e o t h e r t h a n t o c a l l i n

anot.her judge,           which h e s h a l l d o f o r t h w i t h , a n d to s e t t h e

calendar.

                 Where more t h a n o n e d i . s y u a l i f i c a t . i o n i s made,              the

j u d g e m o s t r e c e n t l y d i s q u a l i f i e d s h a l l h a v e t h e power t o

c a l l i n a s u c c e s s o r judge,

                 When a c a s e i s f i l e d i n a m u l t i - j u d g e            district:,          i t

s h a l i b e t h e d u t y of t h e c l e r k o f c o u r t t o s t a m p t h e name of

t h e j u d g e t o w h i c h t h e c a s e i s a s s i q n e d on t h e f a c e o f t h e

summons, o r d e r t o show c a u s e , o r i n f o r n i a t i o n a n d a l l c o p i e s

therenf.

                 Whenever a j u d g e i s a s s i . g n e d a c a s e f o r ten, con-

s e c ~i1.w d a y s a n d t h e a t c c i r n e y s of r e c o r d o n b o t h s i d e s h a v e
        ~ t

knowiedge of t h e assj.gnment f o r t h a t p e r i o d o f t i m e , a n d

i f d r ~ r i n qt h i ~ st i m e no motion. f o r s u b s t . i t u t i o n o f a j u d g e

i.s f i l t d a g a i n s t him, a l l r i g h t s t o move f o r s u b s t i t u t i o n o f

a j u d g e s h a l l b e deemed w a i v e d by a l l p a r t i e s , u n l e s s t h e

p r e s i d i n g j u d g e d i s q u a l . i f i e s h i m s e l f t h e r e a f t e r i n which

c a s e t h e r i g h t t o move f o r s u b s t i t u t i o n o f a j u d g e i s r e i n s t a t e d

a n d t h e t e n - d a y p e r i o d s t a r t s r u n n i n g anew.

                 Whenever a n a c c e p t a n c e o f j u r i s d i - c t i o n i s f i l e d

by a new j u d g e ,        i t s h a l l be t h e d u t y of t h e c l e r k of c o u r t t o
n1ai.L a c o p y o f t h e a c c e p t a n c e o f j u r i s d i - c - t i o n t o t h e o r i g i . n a l

j u d ~ e w h cf i r s t h a d j u r i s i i i c t i o n o f t h e c a s e , a n d a copy by

c e r t i f i e d m a i l w i t h r e t u r n rec:eipt r e q u e s t e d t o each a t t o r n e y

o f record.           S e r v i c e t o a n a t t o r n e y may b e made by d e l i v e r y

of   a copy p e r s o n a l l y t ) t h e a t t o r n e y , o r b y o b t a i n i n g a
                                 c

w r i t t e n r e c e i p t from t h e a t t o r n e y .       Proof of s e r v i c e s h a l l

b e s t a p i e d t o t h e a c c e p t a n c e (if j u r j . s d i c t i o n   i.n !-.he f i l e .

The c:Lerk o f c o u r t sha1.l c o n t a c t t i l e new j u d g e a c c e p t i n g

j u r i s d i - c t i o n a n d r c y u e s t t h a t j u d g e t o comrnunica te w i l l 1 t i l e

judqe having jurisdictiion                    i n the f i r s t instance, so that

calendaring can be e x p e d i t i o u s l y handied.

                 When a new t r i a l . i s o r d e r e d i.n a n y c a s e , w h i e t l h e r

b y o r d e r o f t h e D i s t r i . c t C o u r t o r t h e Supreme C o u r t , e a c h

a d v e r s e p a r t y s h a l l be e n t i t - l e d t o f i l e one motion f o r sub-

s t i t u t i o n o f a j u d g e i n t h e manner p r o v i d e d h e r e i n , whet:her

o r not. t h a t p a r t y h a s p r e v i . n u s l y f i l e d n i o t i o n s f o r subst.i.i;u-

t i o n of a j u d g e .       Such m o t i o n s m u s t b e f i l e d :

                 a.     I f t-he new t r i a l h a s b e e n o r d e r e d by t h e D i s -

trj-ct Court, w i t h i n t e n days a f t e r t h e t i m e f o r appealing

the order has elapsed.

                 b.     I f t h e new t r i a l h a s b e e n o r d e r e d by t h e

Supreme C o u r t , w i t h i n t e n d a y s a f t e r n o t i c e o f r e c e i p t o f

t h e r e m i t t i t u r h a s b e e n r e c e i v e d by t h e r e s p e c t i v e p a r t i " e s

from t h e c l e r k o f t h e D i s t r i c t C o u r t .

                             DISQUALIFICATION FOR CAUSE

                 Whenever a p a r t y t o a n y p r o c e e d i n g i n a n y Court:

makes a n d f i l e s a t i m e l y a n d s u f f i c i e n t a f f i d a v i t t h a t a

j u d g e o r j u s t i c e o f t h e p e a c e b e f o r e whom t h e m a t t e r i s

p e n d i n g h a s a p e r s o n a . 1 b i a s o r p r e j u d i c e e i t h e r a g a i n s t . him

o r i n f a v o r o f a n y a d v e r s e p a r t y , s u c h j u d g e or j u s t i c e of

t h e peace s h a l l proceed no f u r t h e r t h e r e i n , b u t i n t h e c a s e
of a d i s t r i c t j u d g e , a n o t h e r d i s t r i c t j u d g e s h a l l b e a s s i g n e d

by tlze chi.ef j u s t i . c e o f t h e Supreme C o u r t t o h e a r s u c h d i s -

~ 1 u a l i f i . c a t i o n r t i c e e d i n g a n d i n t h e case a n a f f i d a v i t i s
                             p

a g a i n s t a j u s t i c e of t h e peace, p o l i c e o r municipal judqe,

a n y d i . s t r i c t j u d g e may a p p o i n t . a n o t h e r j u s t i c e o f t h e p e a c e ,

p o l i c e o r m u n i c i p a l judge t o h e a r such p r o c e e d i n g .            The

a f f i d a v i t s h a l l s t a t . e t h e f a c t s a n d t h e r e a s o n s f o r t h e be-

l i e f t h a t b i a s o r p r e j u d i - c e e x i s t s , and s h a l l b e f i l e d n o t

l e s s t h a n t w e n t y d a y s b e f o r e t h e o r i g i n a l . d a t e of t r i a l , or

good c a u s e shai.1. b e shown f o r f a i l u r e t o f i l e i.t w i . t h i n s u c h

time.        I t s h a l l b e a c c o m p a n i e d by a c e r t i f i c a t e o f c o u n s e 3

o f r e c o r d s t a t i n g t h a t i t h a s b e e n made i n good f a i t h .

                 None o f t h e p r o v i s i o n s o f t h i s r u l e s h a l l a p p i y t.0

any p e r s o n i n any c a u s e i n v o l v i n g a d i r e c t contempt of

court.   .
                 When a p e r s o n :i.s c h a r g e d w i t h i n d i r e c t c o n t e m p t . o f

c o u r - t , he s h a l l b e e n t i t l e d t c i f i l e o n e m o t i o n f o r s u b s t i t - u -

t i o n o f a j u d g e i n t h e manner p r o v . i d e d h e r e i n , w h e t h e r o r

n o t t h a t p a r t y h a s previou:;ly           f i l e d motions f o r substilrution

o f a judge.          S u c h a moti.on m u s t b e f i . l e d . w i t h i . n t.en d a y s o f

tile charge o f i n d i r e c t contempt of c o u r t .                   I n t h a t event,

t h e judge o f t h e c o u r t a g a i n s t which t h e contempt i s a i i e q e d

t o h a v e b e e n cornmitt-ed s h a l l n o t i f y t h e c h i e f j u s t i c e o f t h e

Supreme C o u r t who s h a l l a p p o i n t a n o t h e r d i s t r i c t j u d q e t o

h e a r and d e c i d e t h e c h a r g e .

                 T h i s r u l e s u p e r s e d e s a n d i s t o b e u s e d t o khe e x -

c l u s i o n o f s e c t i o n s 93-901,       93-2906 (4)' 93-2907,                93-6602 ( 2 )

a n d 95-1709,        R.C.M.      1947.       P u r s u a n t t o A r + i c l e VII, S e c t i o n

2 , of t h e 1 9 7 2 Montana C o n s t i t . u t i o n .

                 I t i s t h e i n t e n t i o n of      t h e C o u r t t o make t h i s r u l e

e f f e c t i v e o n t-he 1st d a y o f J u l y , 1 9 8 1 , a n d i t i s t o a p p l y

t o a l l a c t i o n s f i l e d on u r a f t e r t h a t d a t e .
                   i n o r d e r t h a t members o f t h e b e n c h a n d b a r may

h a v e a n o p p o r t u n i t y t o f a m i l i a r i z e t h e m s e l v e s wi.th t h e ru1.e

                                                                                      --
I T I S ORDERED t h a t a c o p y o f t h i s o r d e r b e p u b ] - i s h e d i n The

    --
Montana. Lawyer p u b l i s h e d by t h e S t a t c B a r o f Montana.
             .. .
               .


S h o u l d a n y member d e s i r e t~ e x p r e s s h i s v i e w s t h e r e o n , t h e

C o ~ l r tw i l l b e p l e a s e d t o a c c e p t a n y s u c h comments, i n w r i t i n g ,

fiLed i n s i x copies with the chief                    j u s t i c e on o r b e f o r e

t h e 1st d a y o f J u n e , 1 9 8 1 .
                                                                       """q
                                                                         1981
                   DATED t h i s                   day of     .
                                                                           s'
           Ckilef J u s t i c e
             .
             #
            ,/ I